UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                    Chapter 11
 WONDERWORK, INC.,
                                                    Case No. 16-13607-smb
                      Debtor.
 VINCENT A. SAMA, as Litigation Trustee             Adv. Pro. No. 18-1873-smb
 of the WW Litigation Trust,
                      Plaintiff,                    STIPULATION AND ORDER
                                                    EXTENDING TIME TO RESPOND TO
          - against -                               COMPLAINT

 BRIAN MULLANEY, HANA FUCHS,
 THEODORE DYSART, RAVI KANT,
 JOHN J. CONEYS, STEVEN LEVITT,
 CLARK KOKICH, STEVEN RAPPAPORT,
 RICHARD PRICE, and MARK ATKINSON,
                  Defendants.

          Plaintiff Vincent A. Sama, as Litigation Trustee of the WW Litigation Trust, and

Defendants Brian Mullaney, Hana Fuchs, John J. Coneys, Steven Levitt, Clark Kokich, Steven

Rappaport, Richard Price, and Mark Atkinson (together, “Defendants”), hereby stipulate and agree

as follows:

          1. Defendants’ time to answer, move with respect to, or otherwise respond to the

Complaint is hereby extended through April 2, 2019.

          2. Defendants waive any defense under Federal Rule of Civil Procedure 12(b)(4) and (5),

as made applicable herein pursuant to the Federal Rule of Bankruptcy Procedure 7012.

          3. No further extensions shall be sought other than for cause.



                                      [Signature page to follow]
Dated: January 25, 2019

 ARNOLD & PORTER LLP                             STORCH AMINI PC

 /s/ Peta Gordon                                 /s/ Jeffrey Chubak
 Benjamin Mintz                                  Bijan Amini
 Peta Gordon                                     Jeffrey Chubak
 250 West 55th Street                            140 East 45th Street, 25th Floor
 New York, New York 10019                        New York, New York 10017
 (212) 836-8000                                  (212) 490-4100
 benjamin.mintz@arnoldporter.com                 bamini@storchamini.com
 peta.gordon@arnoldporter.com                    jchubak@storchamini.com
 Attorneys for Plaintiff Vincent A. Sama, as     Attorneys for Defendant Brian Mullaney
 Litigation Trustee of the WW Litigation Trust

 LAW OFFICE OF ROBERT R. VIDUCICH                SMITH, GAMBRELL & RUSSELL, LLP

 /s/ Robert R. Viducich                          /s/ Victor M. Metsch
 Robert R. Viducich                              John McCarthy
 40 Wall Street, 28th Floor                      Victor M. Metsch
 New York, New York 10005                        1301 Avenue of the Americas, 21st Floor
 (212) 400-7135                                  New York, New York 10019
 rviducich@rrvlaw.com                            (212) 907-9700
 Attorneys for Defendant Hana Fuchs              jmccarthy@sgrlaw.com
                                                 vmetsch@sgrlaw.com
                                                 Attorneys for Defendants Steven Levitt, Clark
                                                 Kokich, Steven Rappaport, and Richard Price

 CERTILMAN BALIN ADLER & HYMAN,                  GISKAN SOLOTAROFF & ANDERSON LLP
 LLP
                                                 /s/ Jason Solotaroff
 /s/ Paul B. Sweeney                             Jason Solotaroff
 Paul B. Sweeney                                 217 Centre Street, 6th Floor
 90 Merrick Avenue, 9th Floor                    New York, New York 10013
 East Meadow, New York 11554                     (646) 964-9640
 (516) 296-7000                                  jsolotaroff@gslawny.com
 psweeney@certilmanbalin.com                     Attorneys for Defendant Mark Atkinson
 Attorneys for Defendant John J. Coneys

SO ORDERED this __25th _ day of January, 2019


/s/ STUART M. BERNSTEIN
Honorable Stuart M. Bernstein
United States Bankruptcy Judge
